ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Cass County, Appellant Philip *412Spitler was convicted of one count of felony first-degree property damage and one count of misdemeanor stealing. The convictions were based on an accomplice-liability theory. Spitler appeals. He argues that the evidence was insufficient to support his first-degree property damage conviction, because there was no evidence that he knew that the principal offender intended to damage the property at issue. Spitler also contends that the trial court plainly erred in failing to declare a mistrial, or instruct the jury to disregard, following the eiToneous admission of a hearsay statement by his co-perpetrator implicating Spitler. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).